BINDER COMPOSITION FOR ELECTROCHEMICAL DEVICE, SLURRY COMPOSITION FOR ELECTROCHEMICAL DEVICE FUNCTIONAL LAYER, SLURRY COMPOSITION FOR ELECTROCHEMICAL DEVICE ADHESIVE LAYER, AND COMPOSITE MEMBRANE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019, 1/29/2020, and 4/6/2021 are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a “5% mass loss temperature of 140°C or higher”. Such a parameter is not common and is impossible to allow a meaningful comparison with the prior art. Further, is 5% mass loss the maximum? What is the maximum temperature? Paragraph 0274 of the published specification discloses “the temperature at which the measured mass was 95% of the mass at the start of measurement (25.degree. C.) was taken to be the 5% mass loss temperature of the organonitrogen compound”. Why is this and how?
Claims 2-11 are further rejected under 35 USC 112(b) for their dependence on claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ueda et al. (JP 2015-153720 A).
Regarding claims 1 and 4, Ueda et al. teach a binder composition for an electrochemical device (Abstract) comprising a binder and an organonitrogen compound (Paragraphs 0013 discloses a binder and a foaming agent. Further, paragraphs 0022-0023 discloses the foaming agent can comprise an organonitrogen compound.), wherein the binder is a polymer including at least one functional group selected from the group consisting of a carboxyl group, a hydroxyl group, a cyano group, an amino group, an epoxy group, an oxazoline group, an isocyanate group, and a sulfo group (Paragraph 0020 and claim 4 disclose the binder can comprise a polyurethane, which has a cyano group, or an acrylic polyol, which can include acrylic acid which comprises a carboxyl group.), and the organonitrogen compound includes at least one functional group selected from the group consisting of an azo group, a hydrazino group, a hydrazo group, and a nitroso group (Claim 5 discloses the foaming agent can comprise at least one of azodicarbonamide,dinitrosopentamethylenetetramine, p,p'-xybisbenzenesulfonylhydrazide, and hydrazodicarbonamide as a main component.).
However, Ueda et al. do not teach the organonitrogen compound has a 5% mass loss temperature of 140°C or higher, and has a molecular weight of not less than 80 and not more than 1,000.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    Composition claims — if the composition is physically the same, it must have the same properties
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 2 and 3, Ueda et al. teach the binder composition for an electrochemical device according to claim 1, wherein the binder includes a carboxyl group, and carboxyl group content in the binder is not less than 0.01 mmol and not more than 15 mmol per 1 g of the binder;  (Paragraph 0020 and claim 4 disclose the binder can comprise a polyurethane, which has a cyano group, or an acrylic polyol, which can include acrylic acid which comprises a carboxyl group. Further, paragraph 0044 discloses the binder is present at 10-90 wt.% which covers the range of 0.01-15 mmol or 0.01-40 mmol per 1 g of binder.).
Regarding claim 5, Ueda et al. teach the binder composition for an electrochemical device according to claim 1, wherein the content of the organonitrogen compound is not less than 0.5 mass % and not more than 85 mass % relative to the binder (Claim 5 discloses 0.1-50 wt.%).
Regarding claim 6, Ueda et al. teach a slurry composition for an electrochemical device functional layer comprising the binder composition for an electrochemical device according to claim 1 (Paragraph 0051).
Regarding claim 7, Ueda et al. teach the slurry composition for an electrochemical device functional layer according to claim 6, further comprising an electrode active material (Paragraphs 0051-0052).
Regarding claim 9, Ueda et al. the slurry composition for an electrochemical device functional layer according to claim 6, further comprising non-conductive particles (Claim 1 and abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (JP 2015-153720 A) as applied to claim 1 above, and further in view of Bauer et al. (DE 10 2009 019484 A1).
Regarding claim 8, Ueda et al. teach a slurry composition for an electrochemical device adhesive layer comprising the binder composition for an electrochemical device according to claim 1. However, they do not teach wherein the composition is not comprising an electrode active material and non-conductive particles.
Bauer et al. teach an adhesive composition (Abstract) that comprises mixing ADC, carbohydrazide and triazins (Paragraphs 0038, 0040-0042) with polyepoxides, polyurethanes, and solvents (Paragraphs 0064, 0082, examples 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ueda with Bauer in order to reduce degradation of the adhesive layer.
Regarding claims 10 and 11, Ueda et al. teach a composition membrane obtained through the slurry composition according to claim 6. However, they do not teach it being stacked on a separator substrate or introduced into a separator substrate. 
Bauer et al. teach an adhesive composition (Abstract) that comprises mixing ADC, carbohydrazide and triazins (Paragraphs 0038, 0040-0042) with polyepoxides, polyurethanes, and solvents (Paragraphs 0064, 0082, examples 1 and 2). Further, the mixture is applied into a substrate (Examples 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ueda with Bauer in order to reduce degradation of the adhesive layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729